Citation Nr: 1723035	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-28 958	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for frostbite residuals.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for depression has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence, the Board finds that further development for the claims is necessary. 

The Veteran's VA treatment records reflect that he applied for Social Security disability benefits in September 2009.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

It is noted that only part of the Veteran's service treatment records (STRs) are associated with the claims file.  An additional attempt to obtain the complete STRs is appropriate. 

Finally, examinations and opinions are needed in order to decide these claims.  38 C.F.R. § 3.159 (c)(4) (2016).  The Board finds VA examinations necessary to determine whether the Veteran suffers from depression that could be linked to his active service, as well as whether or not the Veteran has frostbite residuals in his hands and feet that are separate and distinct from his diabetic peripheral neuropathy, and if such disability exists, whether or not it could be linked to his active service.  In this respect, the Board notes the Veteran is currently incarcerated at a federal prison facility in Texas.  The RO should comply with the requirements of M21-1, Part III, Subpart iv, Chapter 3, Section F.  This procedure manual section lays out specific guidelines for the RO to follow to attempt to obtain examinations of incarcerated veterans.  See M21-1, III.iv.3.F.2.d.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision regarding the Veteran's disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Request the Veteran's complete service treatment records.  If necessary, the RO should contact NARA, JSRRC, or any other appropriate facility, to attempt to locate and associate with the claims file the missing STRs.  If any STRs remain unavailable, issue a formal finding of unavailability and notify the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

3. Only after completion of the above specified development, afford the Veteran an appropriate VA examination with respect to his acquired psychiatric disability claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner must provide an opinion addressing the whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury.

The examiner is asked to take the entire claims file into consideration, as well as lay statements made by the Veteran, and explain the reasons behind any opinions expressed and conclusions reached.

4. Next, afford the Veteran an appropriate VA examination with respect to frostbite residuals in his hands and feet.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner should confirm whether a current disability separate and apart from the already diagnosed diabetic peripheral neuropathy exists.  

If such additional disability exists, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability began during active service, or is otherwise caused or aggravated by a disease or injury in active service. 

The examiner is asked to take the entire claims file into consideration, as well as lay statements made by the Veteran, and explain the reasons behind any opinions expressed and conclusions reached.

5. Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




